DISMISS and Opinion Filed May 11, 2016




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00376-CV

                   IN THE INTEREST OF J.O. AND J.R.O., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-50993-2016

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is appellant’s pro se notice of nonsuit of his notice of appeal, which we

treat as a motion to dismiss the appeal. Appellant has informed the Court that he no longer

wishes to pursue the appeal. Accordingly, we grant appellant’s motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

160376F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.O.                            On Appeal from the 429th Judicial District
AND J.R.O., CHILDREN                               Court, Collin County, Texas.
                                                   Trial Court Cause No. 429-50993-2016.
No. 05-16-00376-CV                                 Opinion delivered by Justice Whitehill.
                                                   Justices Myers and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Rosalee C. Olofernes recover her costs of this appeal from
appellant Jose Puerto Olofernes, Jr.


Judgment entered May 11, 2016.




                                             –2–